Opinion issued December 30, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00573-CV
                           ———————————
                        STEVE MCCRAW, Appellant
                                       V.
                RICARDO VALDEZ GOMEZ, JR., Appellee



                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                       Trial Court Case No. 94CR1573



                       MEMORANDUM OPINION

      Steve McCraw, Director of the Texas Department of Public Safety (“DPS”),

appeals the trial court’s order granting Ricardo Valdez Gomez, Jr.’s petition for

writ of mandamus seeking to compel McCraw to delete Gomez from the state sex
offender registration list. In his first issue, McCraw contends that the original

order directing that Gomez be removed from the sex offender registration list was

void because Gomez failed to comply with statutory requirements and, thus, the

trial court acted without statutory authority. In his second issue, McCraw argues

that the trial court erred in issuing a writ of mandamus because he has no

ministerial duty to comply with a void order. We affirm.

                                   Background

      After he was indicted on a charge of indecency with a child in 1994, Gomez

pleaded guilty and the trial court placed him on deferred adjudication community

supervision for a period of five years.1       As a condition of his community

supervision, Gomez was required to register with the sex offender registration

program.2 He completed his community supervision and was discharged on June

15, 2000. Pursuant to Code of Criminal Procedure article 62.101, Gomez was

required to continue registering as a sex offender for ten years from the date of his




1
      See TEX. PEN. CODE ANN. § 21.11(a)(1) (West 2009).
2
      See TEX. CRIM. PROC. CODE ANN. art. 62.051 (West Supp. 2014) (formerly
      VERNON’S ANN. CIV. ST. art. 6252-13c.1).

                                         2
discharge from deferred adjudication, or June 15, 2010. See TEX. CRIM. PROC.

CODE ANN. art. 62.101(c)(2) (West Supp. 2014).3

        On January 7, 2009, Gomez filed a supplemental motion to early terminate

his sex offender registration requirement.4 See TEX. CRIM. PROC. CODE ANN. art.

62.404 (West 2006) (governing procedure for filing motion for early termination of

sex offender registration). The trial court granted the motion. Notwithstanding the

order, Gomez’s name was not removed from the state’s sex offender registration

list.

        On October 5, 2012, Gomez filed a petition for writ of mandamus requesting

that the trial court compel McCraw to remove Gomez’s name from the list.

Following a hearing, the trial court granted Gomez’s motion and, on June 5, 2013,

it issued a writ of mandamus directing McCraw to delete Gomez’s name. McCraw

timely filed this appeal.

                                        Discussion

        McCraw raises two issues on appeal. First, he contends that the original

order directing that Gomez be removed from the sex offender registration list was


3
        Former article 62.12(b) relating to the expiration of the duty to register was in
        effect at the time Gomez was discharged. It is currently codified as article 62.101.
        See TEX. CRIM. PROC. CODE ANN. art. 62.101 (West Supp. 2014).
4
        In his supplemental motion, Gomez asserted that “[t]he charged offense was
        related to the Defendant’s relationship with a fifteen year old girl when he was
        eighteen years old.”
                                             3
void because Gomez failed to comply with statutory requirements and, thus, the

trial court acted without statutory authority. McCraw next argues that because the

order was void, he had no ministerial duty to comply with it and, therefore, the trial

court erred in issuing a writ of mandamus requiring him to do so.

   A. January 7, 2009 Order

      McCraw contends that the trial court acted without statutory authority when

it ordered him to remove Gomez’s name from the state’s sex offender registration

list because Gomez failed to comply with the statutory requirements. Thus, he

argues, the trial court’s January 7, 2009 order was void and he was under no duty

to comply.

      1. Applicable Law

      As relevant here, Chapter 62 of the Code of Criminal Procedure (“Sex

Offender Registration Program”) applies to a “reportable conviction or

adjudication,” which includes a deferred adjudication based on a violation of Penal

Code section 21.11 (Indecency with a Child). See TEX. CRIM. PROC. CODE ANN.

arts. 62.001(5)(A), 62.002 (West Supp. 2014 & West 2006). Under article 62.101,

expiration of the duty to register as a sex offender is determined by the type of

criminal conviction held by the individual. Id. art. 62.101 (West Supp. 2014).

Pursuant to article 62.402, DPS determines the minimum required registration

period for each reportable conviction or adjudication, and it compiles and

                                          4
publishes a list of reportable convictions or adjudications for which a person must

register under Chapter 62 for a period that exceeds the minimum required

registration period under federal law. See id. art. 62.402(a), (b) (West Supp. 2014).

      In 2005, the Texas Legislature added article 62.404 (“Motion for Early

Termination”), which provides as follows:

      (a) A person required to register under this chapter who has requested
      and received an individual risk assessment under Article 62.403 may
      file with the trial court that sentenced the person for the reportable
      conviction or adjudication a motion for early termination of the
      person’s obligation to register under this chapter.

      (b) A motion filed under this article must be accompanied by:

      (1) a written explanation of how the reportable conviction or
      adjudication giving rise to the movant’s registration under this chapter
      qualifies as a reportable conviction or adjudication that appears on the
      list published under Article 62.402; and

      (2) a certified copy of a written report detailing the outcome of an
      individual risk assessment evaluation conducted under Article
      62.403(b)(1).

Id. art. 62.404 (West 2006). Article 62.403 (“Individual Risk Assessment”), to

which article 62.404 refers, provides in relevant part:

   (a) The [Council on Sex Offender Treatment] shall establish, develop, or
       adopt an individual risk assessment tool or a group of individual risk
       assessment tools that:

      (1) evaluates the criminal history of a person required to register
      under this chapter; and



                                          5
      (2) seeks to predict:

            (A) the likelihood that the person will engage in criminal
            activity that may result in the person receiving a second or
            subsequent reportable adjudication or conviction; and

            (B) the continuing danger, if any, that the person poses to the
            community.

   (b) On the written request of a person with a single reportable
      adjudication or conviction that appears on the list published under
      Article 62.402(b), the council shall:

      (1) evaluate the person using the individual risk assessment tool or
      group of individual risk assessment tools established, developed, or
      adopted under Subsection (a); and

      (2) provide to the person a written report detailing the outcome of an
      evaluation conducted under Subdivision (1).

   (c) An individual risk assessment provided to a person under this
       subchapter is confidential and is not subject to disclosure under
       Chapter 552, Government Code.

Id. art. 62.403 (West 2006).

      2. Analysis

      McCraw contends that the trial court lacked authority to grant Gomez’s

motion for early termination because Gomez failed to comply with article

62.404(b)(2)—that is, he failed provide a copy of a written report detailing the




                                        6
outcome of an individual risk assessment evaluation using the assessment tools

established by the Council.5

      Gomez attached as Exhibit D to his supplemental motion for early

termination a Static 99 Assessment6 performed by an assessor with the Galveston

County Community Supervision and Corrections Department. The assessment,

which considers a number of risk factors and assigns points to each category,

reflects a total score of “2” out of a possible 13 points and rates Gomez as the

lowest level moderate risk offender.7 McCraw argues that this assessment does not

meet the statutory guidelines because (1) it is not an individual risk assessment tool



5
      McCraw also argues that there is nothing in the clerk’s record showing that the
      prosecutor received notice of Gomez’s motion to early terminate his sex offender
      registration requirement, or that a hearing was held as mandated by Code of
      Criminal Procedure article 62.407. See TEX. CRIM. PROC. CODE ANN. art. 62.407
      (West 2006). However, the certificate of service in Gomez’s supplemental motion
      (attached in the appendix of McCraw’s brief) reflects that his attorney served the
      parties with notice of the supplemental motion on January 7, 2009. Further, the
      case summary that is part of the clerk’s record shows that after Gomez filed his
      original motion, the trial court held two hearings before issuing its January 7, 2009
      order granting the motion.
6
      The Static 99 is an actuarial test widely used to evaluate a sexual offender’s risk of
      recidivism. In re Bohannan, 388 S.W.3d 296, 301 (Tex. 2012).
7
      In footnote 2 of his brief, McCraw notes that Gomez’s file-stamped supplemental
      motion to early terminate his sex offender registration requirement does not appear
      in the clerk’s record, and that the Galveston County District Clerk did not
      supplement the clerk’s record despite his written request that it do so. McCraw
      included the supplemental motion and its attachments as part of the appendix to
      his brief.

                                            7
approved by the Council for use in evaluation for de-registration and (2) the

assessment was not performed by an approved provider.

      In support of his argument, McCraw notes that the Council has created the

necessary assessment tools, as mandated by article 62.403, as well as compiled a

list of approved providers, and directs this Court to the Council’s home page.8 The

rules on the Council’s website related to the early termination of a person’s

obligation to register as a sex offender are codified in Title 22, Part 36, Chapter

810, Subchapter L of the Texas Administrative Code. A review of this subchapter,

however, reveals that the provisions governing the procedures relating to de-

registration, including the guidelines for conducting deregistration assessments,

became effective on April 24, 2011—more than two years after the trial court

issued its order granting Gomez’s motion for early termination. See 22 TEX.

ADMIN. CODE ANN. § 810.301. Thus, McCraw’s argument that Gomez failed to

comply with article 62.404(b)(2) because neither his assessment nor his evaluator

comported with rules that were not in effect at the time the assessment was

performed is without merit. Because McCraw has not shown that Gomez failed to

comply with statutory requirements in seeking early termination of his duty to




8
      See https://www.dshs.state.tx.us/csot/default.shtm.

                                           8
register as a sex offender, the trial court’s January 7, 2009 order is not void on this

ground.9 We overrule McCraw’s first issue.




9
      In support of his argument that the district court’s order is void, McCraw relies
      heavily on Hardy v. State, 297 S.W.3d 785 (Tex. App.—Texarkana 2009, pet.
      ref’d). In Hardy, the defendant pleaded guilty to a charge of indecency with a
      child and was placed on deferred adjudication community supervision for seven
      years and required to register as a sex offender. See id. at 786. Three years later,
      after suffering some degree of brain damage as a result of carbon monoxide
      poisoning, Hardy filed a motion asking that he be discharged from both his
      community supervision and his obligation to maintain registration as a sex
      offender. See id. The trial court granted Hardy’s motions for early termination of
      probation and sex offender registration. See id. at 786–87. The State later filed a
      motion to reconsider in which it asked the trial court to rescind or set aside both of
      its earlier orders. See id. at 787. After a hearing, the trial court set aside its earlier
      rulings and reinstated Hardy’s probation and registration requirement. See id.

      On appeal, Hardy argued that the trial court erred in granting the State’s motion to
      reconsider its previous orders. See id. In examining the effect of the original
      orders, the appeals court considered whether the trial court was authorized to issue
      the original order discharging Hardy from community supervision (the validity of
      which would be dispositive on the order addressing Hardy’s registration
      requirements). See id. at 787–88. After noting that the trial court was specifically
      prohibited by statute from granting Hardy early discharge from community
      supervision, the court of appeals considered whether a violation of the statute in
      question “would be an order which was outside of the jurisdiction of the court or
      whether a violation would have been made without authority.” Id. at 788. The
      court noted that the answer to that question would determine whether the original
      order was void (and therefore subject to collateral attack at any time) or voidable
      (and subject only to direct appeal). See id. at 789.

      McCraw’s reliance on Hardy is misplaced. The Hardy court noted that “the
      applicable statute clearly forbade the trial court from granting Hardy an early
      discharge from deferred adjudication.” Id. at 790. Here, in contrast, we concluded
      that Gomez did not violate article 62.404(b)(2) and, therefore, the trial court’s
      order was not void.
                                              9
   B. June 5, 2013 Order

      In his second issue, McCraw contends that the trial court erred by issuing the

writ of mandamus without the statutory authority to do so. Specifically, he argues

that he had no ministerial duty to comply with the January 7, 2009 order because it

was void, and that Gomez had an adequate remedy at law.

      1. Applicable Law

      An original proceeding for a writ of mandamus initiated in a trial court

differs from an original proceeding for a writ of mandamus initiated in an appellate

court. Anderson v. City of Seven Points, 806 S.W.2d 791, 792 n.1 (Tex. 1991).

When initiated in a trial court, a mandamus proceeding is a civil action subject to

trial and appeal on substantive law issues and rules of procedure as any other civil

action. See id.

      Texas law authorizes a trial court to grant mandamus relief to compel a

public official or body to either perform a ministerial duty or to correct a clear

abuse of discretion. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). To

demonstrate entitlement to mandamus relief, typically a party must establish that

(1) a public official or body failed to perform a ministerial duty or committed a

clear abuse of discretion; and (2) there is no adequate remedy at law.            See

Republican Party v. Dietz, 940 S.W.2d 86, 88 (Tex. 1997) (orig. proceeding). An

act is ministerial, or nondiscretionary, where “the law clearly spells out the duty to

                                         10
be performed with sufficient certainty that nothing is left to the exercise of

discretion.” See Anderson, 806 S.W.2d at 793. Where the public official or body

has a legal duty to perform a nondiscretionary act, a demand for performance of

that act has been made, and the official or body refused to perform, a party is

entitled to mandamus relief against the official or body. See id.; Sheppard v.

Thomas, 101 S.W.3d 577, 581 (Tex. App.—Houston [1st Dist.] 2003, pet. denied).

      2. Analysis

      In his brief, McCraw contends that he had no ministerial duty to perform in

this case because the trial court’s January 7, 2009 order was void. Thus, he argues,

the trial court erred in issuing a writ of mandamus. However, in light of our

conclusion that the trial court’s order was not void, we reject this contention.

      McCraw further asserts that article 62.251 demonstrates that he was not

under a ministerial duty to remove Gomez from the sex offender registry. Article

62.251, provides, in relevant part, as follows:

      (a) When a person is no longer required to register as a sex offender
      under this chapter, the department shall remove all information about
      the person from the sex offender registry.

      (b) The duty to remove information under Subsection (a) arises if:

      ....

      (2) the court having jurisdiction over the case for which registration is
      required requests removal and the department determines that the duty
      to register has expired . . . .

                                          11
TEX. CRIM. PROC. CODE ANN. art. 62.251(a), (b) (West 2006). McCraw argues that

because DPS never determined that Gomez’s duty to register had expired, McCraw

was under no duty to remove his name from the registry.         This argument is

unavailing. Section 62.251, entitled “Removing Registration Information When

Duty to Register Expires,” addresses the duty to remove information from the

registry upon the expiration of a person’s duty to register.     This situation is

distinguishable from one in which a trial court orders the early termination of a

person’s obligation to register under article 62.407. As such, we conclude that

article 62.251 is inapplicable here.

      McCraw also contends that the trial court erred in granting mandamus relief

because Gomez had an adequate remedy at law. He argues that Gomez could

apply to the Council for a risk assessment under article 62.403 and that “if

Gomez’s risk assessment is positive, he can then apply for deregistration [and i]f

he complies with all the requirements for deregistration, the District Court could

properly grant his motion . . . .”

      Mandamus will not lie where a petitioner has another clear and effective

remedy, adequate to obtain the relief to which he may be entitled. See Cont’l Cas.

Co. v. Rivera, 124 S.W.3d 705, 713 (Tex. App.—Austin 2003, pet. denied).

However, we do not believe that an adequate remedy is one that requires an

individual to do that which he has already done. Here, Gomez completed his

                                       12
deferred adjudication community supervision and was discharged on June 15,

2000. Gomez was then required to continue registering as a sex offender, which he

did. On January 7, 2009, he filed a supplemental motion to early terminate his sex

offender registration requirement, accompanied by a copy of his risk assessment

evaluation, which the trial court granted. Cf. Cont’l Cas. Co., 124 S.W.3d at 714

(concluding district court was without jurisdiction to grant mandamus relief where

petitioner failed to avail itself of administrative remedy available under worker’s

compensation act providing for appeals panel review of hearing officers’ decision).

After McCraw failed to remove Gomez’s name from the registry for more than

three years after the trial court issued its order terminating Gomez’s duty to

register, despite numerous requests, Gomez filed his petition for writ of

mandamus. We conclude that the trial court did not err in granting mandamus

relief. Accordingly, we overrule McCraw’s second issue.


                                   Conclusion

      We affirm the trial court’s order granting Gomez’s petition for writ of

mandamus.



                                             Jim Sharp
                                             Justice

Panel consists of Justices Higley, Bland, and Sharp.


                                        13